Family Court properly exercised its discretion in denying respondent’s motion to vacate the orders terminating his parental rights and freeing the child for adoption upon his default because his moving papers failed to demonstrate a reasonable excuse for his absence from the court’s proceedings on January 19, 2011 and January 25, 2011, and a meritorious defense to the permanent neglect allegation (see Matter of Octavia Loretta R. [Randy McN. — Keisha W.], 93 AD3d 537, 538 [1st Dept 2012]).
Respondent’s assertion that he missed the January 19 hearing because he was confused as to the proper date of the proceeding is not a reasonable excuse for his failure to appear since he was present in court when the date for the hearing was set and he took no steps to clear up any alleged confusion by contacting his counsel (see e.g. Matter of Dominique Beyonce R. [Maria Isabel R.], 82 AD3d 984, 985 [2d Dept 2011]). As to the January 25 hearing, respondent’s explanation was not credible.
Respondent also failed to establish a meritorious defense to the permanent neglect allegation. His affidavit supporting vacatur of the default provides only generalized conclusory statements that are insufficient to establish a meritorious *632defense (Matter of Gloria Marie S., 55 AD3d 320 [1st Dept 2008], lv dismissed 11 NY3d 909 [2009]).
We have considered respondent’s remaining arguments and find them unavailing. Concur — Mazzarelli, J.P., Sweeny, Renwick, Richter and Román, JJ.